People v Davila (2016 NY Slip Op 02170)





People v Davila


2016 NY Slip Op 02170


Decided on March 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2016

Mazzarelli, J.P., Manzanet-Daniels, Kapnick, Webber, JJ.


616 483/09

[*1]The People of the State of New York, Respondent,
vLuis Davila, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Jahaan Shaheed of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Marianne Stracquadanio of counsel), respondent.

Judgment, Supreme Court, Bronx County (Analisa Torres, J. at suppression hearing; Sharon A. H. Aarons, J. at plea and sentence), rendered July 18, 2011, as amended August 2, 2011, convicting defendant of criminal possession of a weapon in the second degree, and sentencing him to a term of 5½ years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, which forecloses review of his suppression claim (People v Lopez, 6 NY3d 248, 256-257 [2006]). The court's colloquy "was sufficient because the right to appeal was adequately described without lumping it into the panoply of rights normally forfeited upon a guilty plea" (People v Sanders, 25 NY3d 337, 341 [2015]). Moreover, defendant signed a written waiver that he had first
discussed with counsel. As an alternative holding, we find that the court properly denied defendant's suppression motion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2016
CLERK